DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-10, 13-16, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaethner et al. (US 20200013153).
Considering claim 1, Kaethner teaches a computer-implemented method for determining a three-dimensional image dataset of an examination volume, comprising: 
receiving a first X-ray dataset of the examination volume, the first X-ray dataset including a two-dimensional first X-ray projection of the examination volume with respect to a first projection direction (Fig.4-5, [0213] receiving first two-dimensional training image datasets of an examination volume, [0122]; 
receiving a second X-ray dataset of the examination volume, the second X-ray dataset including a two-dimensional second X-ray projection of the examination volume with respect to a second projection direction (Fig.4-5, [0213] receiving second two-dimensional training image datasets of an examination volume, [0122]); and 
determining a first three-dimensional image dataset of the examination volume based on the two-dimensional first X-ray projection and the two-dimensional second X-ray projection ([0252]-[0253]).
Considering claim 4, Kaethner teaches receiving a third X-ray dataset of the examination volume, the third X-ray dataset including a two-dimensional third X-ray projection of the examination volume with respect to a third projection direction (Fig.4-5, [0213], [0122]); and determining a second three-dimensional image dataset of the examination volume based on the two-dimensional second X-ray projection and the two-dimensional third X-ray projection ([0252]-[2053]).
Considering claims 7, 27, Kaethner teaches determining a three-dimensional constraining image dataset of the examination volume, wherein the determining of the first three-dimensional image dataset is additionally based on the three-dimensional constraining image dataset determined ([0185]).
Considering claims 8, 28, Kaethner teaches wherein the determining of the three-dimensional constraining image dataset is based on the first X-ray dataset and the second X-ray dataset ([0252]-[0253]).
Considering claim 9, Kaethner teaches determining a first three-dimensional back-projection dataset based on the first X-ray dataset and based on the three-dimensional constraining image dataset ([0022]); and determining a second three-dimensional back-projection dataset based on the second X-ray dataset and based on the three-dimensional constraining image dataset, wherein the first three-dimensional image dataset is based on the first three-dimensional back-projection dataset and is based on the second three-dimensional back-projection dataset ([0022]-[0023]).
Considering claim 10, Kaethner teaches wherein the determining of the first three-dimensional image dataset includes a multiplication of the first three-dimensional back-projection dataset with the second three-dimensional back-projection dataset ([0022]-[0023]).
Considering claim 13, Kaethner teaches a determination system to determine a three-dimensional image dataset of an examination volume, comprising: 
an interface ([0012]) embodied to receive a first X-ray dataset of the examination volume, the first X-ray dataset including a two-dimensional first X-ray projection of the examination volume with respect to a first projection direction (Fig.4-5, [0213] receiving first two-dimensional training image datasets of an examination volume, [0122]), receive a second X-ray dataset of the examination volume, the second X-ray dataset including a two-dimensional second X-ray projection of the examination volume with respect to a second projection direction (Fig.4-5, [0213] receiving second two-dimensional training image datasets of an examination volume, [0122]); and 
a computing unit embodied to determine a first three-dimensional image dataset of the examination volume based on the two-dimensional first X-ray projection and the two-dimensional second X-ray projection ([0252]-[0253]).
Considering claim 14, Kaethner teaches an X-ray device comprising the determination system of claim 13 ([0008]).
Considering claim 15, Kaethner teaches a non-transitory computer program product storing a computer program, directly loadable into a memory of a determination system, including program sections for performing the method of claim 1 when the program sections are executed by the determination system ([0055]-[0056]).
Considering claim 16, Kaethner teaches a non-transitory computer-readable storage medium storing program sections, readable and executable by a determination system, to perform the method of claim 1 when the program sections are executed by the determination system ([0055]-[0056]).
Allowable Subject Matter
Claims 2-3, 5-6, 11-12, 17-26, and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641